NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 190606-U

                                 Order filed February 7, 2022
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                      2022

      THE PEOPLE OF THE STATE OF                        )     Appeal from the Circuit Court
      ILLINOIS,                                         )     of the 13th Judicial Circuit,
                                                        )     Grundy County, Illinois,
             Plaintiff-Appellee,                        )
                                                        )     Appeal No. 3-19-0606
             v.                                         )     Circuit No. 19-CM-38
                                                        )
      ERIC BRANDT,                                      )     Honorable
                                                        )     Sheldon R. Sobol,
             Defendant-Appellant.                       )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court.
            Justice Hauptman concurred in the judgment.
            Justice McDade specially concurred.
      ____________________________________________________________________________

                                                ORDER

¶1          Held: (1) The circuit court’s failure to properly admonish the venire under Rule 431(b)
                  was not reversible plain error, and (2) the State did not commit clear or obvious
                  error in closing arguments.

¶2          The defendant, Eric Brandt, appeals following his conviction for domestic battery. He

     contends that the Grundy County circuit court erred in delivering the admonishments required

     under Illinois Supreme Court Rule 431(b) (eff. July 1, 2012) and that the State committed

     prosecutorial misconduct in closing arguments.
¶3                                          I. BACKGROUND

¶4          The State charged the defendant with domestic battery (720 ILCS 5/12-3.2(a)(1) (West

     2018)). The information alleged that the defendant struck Kara Kunz about the face, thereby

     knowingly causing bodily harm. The matter proceeded to a jury trial on August 13, 2019.

¶5          During voir dire, the court advised multiple panels of the venire of the principles of law

     contained in Illinois Supreme Court Rule 431(b) (eff. July 1, 2012). After reading the principles

     to each subset of the venire, the court asked some form of a follow-up question. To multiple

     groups, the court asked if “[a]nybody *** ha[d] a problem” with the propositions or if anyone

     “disagree[d]” with the propositions.

¶6          During the evidentiary phase of the trial, Kunz testified that she was dating and lived with

     the defendant on the date of the incident in question. Kunz and the defendant began quarreling as

     soon as Kunz woke up that day. The defendant indicated that he wanted to end the relationship,

     and Kunz encouraged him to do so. Kunz then moved toward the dresser with the intent of

     removing defendant’s belongings. As she did so, the defendant “attack[ed]” her. Kunz described

     the attack: “I remember him throwing me on the bed. He started punching me in the face, hitting

     me all over. He muffled it, and then he eventually stopped.”

¶7          Kunz “got up” and began throwing the defendant’s belongings outside the apartment. The

     defendant retrieved his belongings, brought them back inside, then punched Kunz in the face.

     Realizing that she was bleeding, Kunz walked outside. She observed “there was blood

     everywhere” and that it was coming from her lip. Kunz went back inside the apartment to shower

     and prepare to drive to the hospital. While she was in the shower, police arrived at her door.




                                                      2
¶8            The State introduced into evidence photographs depicting a significant gash in Kunz’s

       upper lip. Other photographs entered into evidence show significant amounts of blood on snow-

       covered pavement outside Kunz’s apartment.

¶9            After speaking with a police officer, Kunz was transported to the hospital, where she

       received “three or four” stitches in her lip.

¶ 10          On cross-examination, Kunz agreed that the argument that precipitated the defendant’s

       attack was a continuation of an argument that began the night prior. The argument began when

       Kunz called the mother of the defendant’s “other two children” to inform her that the defendant

       had left those two children “with a complete stranger.” Kunz agreed that the stranger had

       actually been living with her and the defendant for one or two months.

¶ 11          Kunz conceded that she could not “remember everything that happened” during the

       incident. Kunz and defense counsel engaged in the following colloquy:

                              “[DEFENSE COUNSEL]: You initially told the officers you didn’t want

                      to sign a complaint against [the defendant], correct?

                              [KUNZ]: Yes, because I was scared.

                              Q: At the hospital you changed your mind, correct?

                              A: Yes.”

       Kunz agreed that she made a written account of the incident in which she reported that the

       defendant headbutted her. She tacitly agreed that the written statement did not include the fact

       that the defendant “muffle[d] [his] punches.” Kunz testified that her written report was accurate.

¶ 12          Kunz agreed that in a petition for order of protection filed after the incident, she indicated

       that the defendant had slapped her. Asked whether that statement was incorrect, Kunz replied:

       “I’m not really sure. All I know is that he hit me with enough force to bust my lip.”

                                                        3
¶ 13          Deputy Greg Butterfield of the Grundy County Sheriff’s Department testified that he was

       on patrol on the day of the incident. Between 8 and 8:30 a.m., Butterfield responded to a report

       from an anonymous caller indicating a domestic dispute. Butterfield responded to Kunz’s

       address, where he observed Kunz with “blood from basically right below her eyes, covered her

       whole face, and onto her shirt.” Butterfield also observed “blood spattered all over snow,

       concrete, blood everywhere” and blood in the hallway of the apartment building. Butterfield

       apprehended the defendant. The defendant explained the situation to Butterfield. According to

       Butterfield, the defendant said “[Kunz] was throwing his stuff out, his clothes. He was worried

       about his stuff getting ruined, so he wrapped her up. And she was trying to get away by pushing

       and hitting. And he said after that he doesn’t remember anything.”

¶ 14          Butterfield next made contact with Kunz. He described Kunz as follows: “She was very

       red, swollen face around the left side of her face. You could see a piece of meat hanging from

       her lip where she had been cut.” Butterfield asked Kunz if the defendant had hit her with an open

       or closed fist. She replied that she did not know. Kunz was initially uncooperative because she

       did not want the defendant to go to jail. However, after Butterfield told her that he would sign the

       complaint himself, such that the defendant would still go to jail, Kunz admitted that the

       defendant had punched her. Butterfield took photographs of Kunz and called for an ambulance.

¶ 15          Butterfield also photographed the backs of the defendant’s hands. He observed that “at

       the back of his *** right hand, he had a tooth mark right on his knuckle where it would be

       consistent with someone that punched somebody through the lip and went into their tooth.” The

       photographs, admitted into evidence, show one or two cuts or injuries to the knuckles of the

       defendant’s right hand.




                                                        4
¶ 16           A photograph taken by Butterfield of the defendant in a holding cell later that day, also

       submitted into evidence, show scratches on the defendant’s face, some redness on the bridge of

       his nose, blood in his left eye, and an abrasion next to that eye. Butterfield described the

       photograph as depicting “[d]efensive marks.” Butterfield noted that the defendant told him “the

       blood in the white of his eye was from a fight the week before.”

¶ 17           On cross-examination, Butterfield testified that he interviewed Kunz at the hospital.

       During this conversation, Kunz “was adamant that she wanted to sign a complaint.” Butterfield

       testified that while talking to Kunz in the hospital he “got the impression *** that there was

       something going on with child custody.”

¶ 18           Deputy Jason Flores of the Grundy County Sheriff’s Department testified that he arrived

       at Kunz’s apartment after Butterfield. The defendant had already been placed into custody.

       Flores also observed blood on the ground at the scene. He later spoke to Kunz at the hospital,

       where she told him that the defendant had punched her, causing what Flores described as a

       “significant laceration” to her lip.

¶ 19           On cross-examination, Flores testified that Kunz was concerned about the impact of the

       incident on her custody dispute with the defendant. The following colloquy ensued:

                               “[DEFENSE COUNSEL]: Isn’t it true that it became clear to you that she

                       wanted to press charges against [the defendant] because she didn’t want her son

                       taken away?

                               [FLORES]: She had made that statement.

                               Q: Isn’t it true that she also stated that she believed if she signed the

                       complaint she would get custody of her son and not [the defendant]?

                               A: Yes.”

                                                          5
¶ 20          The defendant testified that he had one child with Kunz and two other children with a

       different mother. The day before the incident in question, Kunz called the mother of the

       defendant’s other children and falsely reported that the defendant had left their children with a

       stranger. This was the catalyst for a quarrel that would continue into the next morning.

¶ 21          That morning, the defendant informed Kunz that he was leaving and not coming back.

       Kunz became agitated and told the defendant to take his belongings with him. When the

       defendant moved to exit the bedroom, Kunz blocked him from getting to the door. Kunz began

       shoving the defendant as well. The defendant testified that he did not respond, adding, “I was not

       trying to fight with her. I was just trying to leave.” The defendant eventually made his way to the

       living room. However, every time he attempted to get to one of the apartment’s two exit doors,

       Kunz would lock it. The defendant noted that this continued for 5 or 10 minutes.

¶ 22          The defendant finally left the apartment, though he did not “know exactly how [he] even

       got out.” Kunz then began throwing his belongings out of the apartment. The defendant retrieved

       his clothes and brought them to the communal laundry room in the apartment building, but Kunz

       continued to throw those clothes outside. After attempting to retrieve the clothes a number of

       times, the defendant told Kunz he would just leave. Per the defendant, Kunz replied, “bitch,

       you’re going nowhere.” Kunz then blocked the door to the outside.

¶ 23          The defendant described what happened next:

                              “I walked up to her and I stuck my hand out like this with my left arm and

                      my left hand (indicating), and I shoved it into her face not trying to physically

                      harm her but maybe just move her out of my way so I could get out. I was at the

                      point where nothing was going to get solved.”

       The court then clarified:


                                                        6
                                “I just wanted to indicate, so we have a clear record, the defendant has

                      palm open and extended away from him in a flat manner and indicated he put that

                      into the victim’s face.”

       The defendant denied making a closed fist. He testified that he believed there was no other way

       to escape the apartment building than to do what he did. He did not intend to hurt Kunz. When

       he noticed Kunz was bleeding, he tried to help her inside.

¶ 24          The defendant entered into evidence three photographs which he testified were taken the

       following night, after his release from jail. Those photographs show the defendant with a

       blackened left eye and some bruises on the left side of his neck.

¶ 25          On cross-examination, the defendant denied attacking or punching Kunz. He denied

       telling Butterfield that he “lost track of [his] memory.”

¶ 26          During its closing argument, the State addressed the fact that Kunz had been initially

       hesitant to tell Butterfield what had happened. The State explained that Kunz was scared and not

       in a good frame of mind. The State concluded: “After gathering herself, [Kunz] made a statement

       at the hospital. After considering this, she went into more detail with the statement. The

       statement—ultimately her statement corroborates her testimony.”

¶ 27          The jury found the defendant guilty of domestic battery. Pursuant to an agreement

       between the parties, the court subsequently sentenced the defendant to a term of 12 months’

       conditional discharge.

¶ 28                                               II. ANALYSIS

¶ 29          The defendant raises two contentions of error on appeal. First, he argues that the circuit

       court failed to comply with Illinois Supreme Court Rule 431(b) (eff. July 1, 2012), in that it did

       not ascertain whether each potential juror understood and accepted the legal principles

                                                          7
       enumerated by that rule. Second, he argues that the State committed prosecutorial misconduct by

       arguing facts not in evidence during its closing argument. The defendant concedes that he failed

       to preserve each of these claims below, but he requests that we review the issues under the rubric

       of plain error.

¶ 30           The first step in any plain error analysis is to determine whether a clear, obvious, or plain

       error was committed. People v. Thompson, 238 Ill. 2d 598, 613 (2010). Where such an error is

       identified, the defendant must next establish that the error was prejudicial and thus reversible on

       appeal. People v. Mitok, 2018 IL App (3d) 160743, ¶ 8. A defendant may establish the requisite

       prejudice in one of two ways. First, a defendant may show that he was actually prejudiced by an

       error because the evidence in the case was closely balanced, such that the error threatened to tip

       the scales of justice against him. People v. Sebby, 2017 IL 119445, ¶ 51. Second, if a defendant

       demonstrates that the error is so significant as to rise to the level of structural error, prejudice

       will be presumed. Thompson, 238 Ill. 2d at 614-15. With these principles in mind, we turn to the

       defendant’s arguments.

¶ 31                                               A. Rule 431(b)

¶ 32           The defendant contends that the court’s inquiries as to whether potential jury members

       “disagree[d]” with or “ha[d] a problem” with the principles enumerated in Rule 431(b) was

       insufficient to satisfy that rule’s mandate that the court determine “whether [each] juror

       understands and accepts” those principles. Ill. S. Ct. R. 431(b) (eff. July 1, 2012). The State

       concedes that the court’s method of questioning was in violation of Rule 431(b).

¶ 33           Our supreme court has previously made clear that “[w]hile it may be arguable that the

       court’s asking for disagreement, and getting none, is equivalent to juror acceptance of the

       principles, the trial court’s failure to ask jurors if they understood the four Rule 431(b) principles


                                                          8
       is error in and of itself.” (Emphases in original.) People v. Wilmington, 2013 IL 112938, ¶ 32.

       Similarly, the court here made no inquiry into whether multiple panels of the venire understood

       each of the Rule 431(b) principles. Accordingly, we accept the State’s concession that error was

       committed.

¶ 34            The defendant argues that the circuit court’s error was prejudicial because the evidence at

       his trial was closely balanced. “In determining whether the evidence adduced at trial was close, a

       reviewing court must evaluate the totality of the evidence and conduct a qualitative,

       commonsense assessment of it within the context of the case.” Sebby, 2017 IL 119445, ¶ 53. In

       Sebby, our supreme court found the evidence closely balanced where the trial amounted to a

       credibility contest between equally plausible accounts, neither of which was supported by

       corroborating extrinsic evidence. Id. ¶ 62; see also People v. Naylor, 229 Ill. 2d 584, 607 (2008)

       (citing the “opposing versions of events, and the fact that no extrinsic evidence was presented to

       corroborate or contradict either version” in finding the evidence closely balanced). The

       defendant argues that the same is true in the instant case.

¶ 35            Kunz testified that the defendant punched her in the face, resulting in a significant injury

       to her lip and large amounts of blood. Deputies Butterfield and Flores both testified to the large

       amounts of blood at the scene. Butterfield described Kunz’s wound as “a piece of meat hanging

       from [Kunz’s] lip where she had been cut.” The defendant, meanwhile, conceded that he caused

       Kunz’s injury, but testified that it happened when he shoved an open palm toward her face, not

       intending to hurt her, but merely trying to escape the apartment building.

¶ 36            Initially, these accounts, on their face, are not equally plausible. Kunz’s substantial injury

       and blood loss was much more likely to be caused by a forceful strike than an open-handed

       shove.


                                                          9
¶ 37          More importantly, the defendant’s assertion that “neither side offered extrinsic evidence

       to corroborate or contradict either side’s story” is incorrect. First, the photographs showing

       Kunz’s injury and the large amounts of splattered blood at the scene corroborated her,

       Butterfield’s, and Flores’s testimony regarding the extent of the injury. Further, the State’s

       photograph showing damage to the knuckle area of the defendant’s hand severely undermined

       his version of events. We also note that the defendant entered photographs showing his

       blackened left eye the day after the incident, in ostensible support for his account of mutual

       combat. However, Butterfield’s testimony that the defendant told him that he had suffered an

       injury to his left eye in a prior altercation casts doubt on the notion that the defendant received

       that injury from Kunz.

¶ 38          In urging that the evidence at trial was closely balanced, the defendant insists on appeal

       that Kunz suffered from a lack of credibility. Specifically, he emphasizes Kunz’s apparent lie

       precipitating the conflict; the purported inconsistencies between her testimony and her earlier

       statements; and her desire to gain custody of the child she shared with the defendant.

¶ 39          Our commonsense assessment of the evidence naturally includes an assessment of the

       credibility of witnesses. Sebby, 2017 IL 119445, ¶ 61. The defendant neglects any mention of the

       credibility issues surrounding his own testimony, specifically, the variations between his initial

       explanation of events to Butterfield and the account provided at trial. More importantly, the

       credibility concerns raised with respect to Kunz, even accepted at face value, are of minimal

       impact given the narrow area of dispute in the present case. The defendant did not dispute at trial

       that Kunz was a household member or that he caused bodily harm to her. See 720 ILCS 5/12-

       3.2(a) (West 2018). The only contested question for the jury to resolve was whether the

       defendant acted without legal justification. See id. Based on the trial evidence, that question


                                                        10
       manifested as a determination whether the defendant struck Kunz with his fist or shoved her face

       with his open hand. As discussed above, the testimony of Butterfield and Flores, and the

       photographic evidence, strongly supported the conclusion that Kunz was struck with a fist.

¶ 40           In sum, Kunz’s account of the events in question was more plausible on its face than the

       defendant’s account. Moreover, her account was corroborated by testimony from Butterfield and

       Flores, and by the photographic evidence. Accordingly, we conclude that the evidence at the

       defendant’s trial was not closely balanced, and that the defendant has therefore failed to

       demonstrate prejudice flowing from the circuit court’s Rule 431(b) error.

¶ 41                                        B. Prosecutorial Misconduct

¶ 42           The defendant next argues the State misrepresented the evidence in its closing argument

       “when it stated facts about [Kunz’s] written statement that were outside the record.” The

       defendant insists that the prosecutor said that Kunz “ ‘went into more detail [of the incident] with

       the [written] statement’ she made at the hospital and her written statement ‘corroborates her

       testimony.’ ”1

¶ 43           The defendant’s argument relies upon a mischaracterization of the State’s remarks. As

       relevant here, the State argued that Kunz “made a statement at the hospital. After considering

       this, she went into more detail with the statement. The statement—ultimately her statement

       corroborates her testimony.” In his brief, the defendant’s inserts “[written]” into this quotation

       and proceeds as if the State’s argument referred to Kunz’s written statement.

¶ 44           Butterfield testified that he interviewed Kunz at the hospital. Thus, Kunz plainly made an

       oral statement at the hospital. While some references were made to a written statement during


               1
                The bracketed portions of the above quotation were supplied wholly by the defendant in his
       brief. The bracketed language is purely an addition; it does not replace other language found in the actual
       quotation.
                                                           11
       Kunz’s cross-examination, it was never established where or when this statement was given.

       Thus, it seems apparent that the State’s reference to a “statement at the hospital” was a reference

       not to any written statement, but to Kunz’s oral statement to Butterfield.

¶ 45          Our conclusion that the State was referencing Kunz’s oral statement in the portions of its

       argument in question is dispositive, as the defendant’s entire argument is premised upon a lack of

       evidence relating to the written statement. Nevertheless, we note further that the actual argument

       made by the State was, in fact, supported by the evidence.

¶ 46          Butterfield testified that Kunz was initially reluctant to sign a complaint or provide

       details of the incident. However, while at the hospital, Kunz was adamant that she sign a

       complaint against the defendant. Butterfield also testified that over the course of his conversation

       with Kunz at the hospital he “got the impression *** that there was something going on with

       child custody.” The State’s inference that this conversation was more detailed in comparison

       with Kunz’s initial reluctance to even sign a complaint is thus fairly supported by the record.

       Likewise, while the actual details of the hospital conversation between Butterfield and Kunz

       were limited, it can be reasonably inferred from Kunz’s adamance about signing a complaint

       against the defendant that she was accusing the defendant of causing the injury for which she

       was being treated in the hospital. See People v. Moore, 358 Ill. App. 3d 683, 693 (2005) (“The

       State is afforded a great deal of latitude in presenting closing argument and is entitled to argue all

       reasonable inferences from the evidence.”).

¶ 47          We conclude that the State did not commit a clear, obvious, or plain error in its closing

       argument. Accordingly, we need not proceed further in a plain error analysis.

¶ 48                                           III. CONCLUSION

¶ 49          The judgment of the circuit court of Grundy County is affirmed.


                                                        12
¶ 50          Affirmed.



¶ 51   JUSTICE McDADE, specially concurring.

¶ 52          I concur in the judgment of the majority. I write separately on the issue raised pursuant to

       Supreme Court Rule 431(b) to reiterate the reasoning and conclusion set forth in my special

       concurrences in People v. Lawrence Webb, 2021 IL App (3d) 180699-U, and People v. Robert

       Gold-Smith, 2022 IL App (3d) 170780-U.




                                                       13